Case 1:16-cv-24818-JEM Document 74 Entered on FLSD Docket 05/31/2019 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                       CASE NO.: 16-24818-CIV-MARTINEZ-GOODMAN


  JAMIE BRYANT, individually and on
  behalf of all others similarly situated,

         Plaintiff,

  v.

  WAL-MART STORES, INC.,

         Defendant.
                                              /

                               ANSWER OF WALMART INC. TO
                                FIRST AMENDED COMPLAINT

         Defendant Walmart Inc. (“Walmart” or “Defendant”) respectfully submits this Answer to

  the First Amended Complaint (“Complaint”) of Plaintiff Jamie Bryant (“Plaintiff”):

         1.      Defendant admits that Plaintiff’s last day of work was April 8, 2016, but denies

  the remaining allegations in the first sentence of Paragraph 1 of the Complaint. Defendant lacks

  knowledge or information sufficient to form a belief as to the truth of the allegations in the

  second sentence of Paragraph 1, and therefore denies the allegations in that sentence. Defendant

  denies the remaining allegations in Paragraph 1.

         2.      Defendant admits that Plaintiff has sued for alleged violations of the Employee

  Retirement Income Security Act of 1974 (“ERISA”) as amended by the Consolidated Omnibus

  Budget Reconciliation Act of 1985 (“COBRA”), and that she purports to do so on behalf of a

  putative class. Defendant denies the remaining allegations in Paragraph 2.
Case 1:16-cv-24818-JEM Document 74 Entered on FLSD Docket 05/31/2019 Page 2 of 12



         3.      Defendant admits that it is the plan sponsor of the Wal-Mart Stores, Inc.

  Associates’ Health and Welfare Plan (“Plan”), but denies the remaining allegations in Paragraph

  3 of the Complaint and denies that Plaintiff is entitled to any of the relief requested.

         4.      Paragraph 4 consists of characterizations of this lawsuit and legal conclusions to

  which no response is required or appropriate.         To the extent that a response is required,

  Defendant denies the allegations in Paragraph 4.

         5.      Paragraph 5 consists of characterizations of this lawsuit and legal conclusions to

  which no response is required or appropriate.         To the extent that a response is required,

  Defendant admits that venue is proper in this Court. Defendant denies the remaining allegations

  in Paragraph 5.

         6.      Defendant lacks knowledge or information sufficient to form a belief as to

  whether Plaintiff was a Florida resident at the time the Complaint was filed. Defendant admits

  that Plaintiff is a former employee of Defendant. Defendant further admits that Plaintiff

  participated in the Plan prior to her termination, but denies that her employment termination date

  was April 8, 2016. The remainder of Paragraph 6 consists of characterizations of this lawsuit

  and legal conclusions to which no response is required or appropriate. To the extent that a

  response is required, Defendant denies the remaining allegations in Paragraph 6.

         7.      Admitted.

         8.      With respect to the first sentence of Paragraph 8, Defendant admits that it is the

  sponsor of the Plan. Defendant denies the remaining allegations in the first sentence, and

  specifically denies that it is the administrator of the Plan. Defendant admits that the Plan

  provides medical benefits to Defendant’s employees and their beneficiaries. The remainder of

  the second sentence consists of legal conclusions to which no response is required or appropriate.




                                                    2
Case 1:16-cv-24818-JEM Document 74 Entered on FLSD Docket 05/31/2019 Page 3 of 12



  To the extent that a response is required, Defendant admits the allegations in the second sentence

  of Paragraph 8.

         9.      Paragraph 9 consists of legal conclusions to which no response is required or

  appropriate. To the extent that a response is required, Defendant admits the allegations in

  Paragraph 9.

         10.     To the extent Paragraph 10 makes any cogent statement, it consists of legal

  conclusions to which no response is required or appropriate. To the extent that a response is

  required, Defendant admits that Paragraph 10 attempts to quote a portion of 29 U.S.C. § 1161,

  but denies the remaining allegations in Paragraph 10.

         11.     Paragraph 11 consists of legal conclusions to which no response is required or

  appropriate. To the extent that a response is required, Defendant admits that the second sentence

  of Paragraph 11 accurately quotes a portion of 29 U.S.C. § 1166(a), but denies the remaining

  allegations in Paragraph 11.

         12.     Paragraph 12 consists of legal conclusions to which no response is required or

  appropriate. To the extent that a response is required, Defendant admits that the regulation

  codified at 29 C.F.R. § 2590.606-4 and the Appendix thereto relate to notice of rights to

  continuation coverage.

         13.     Defendant admits that Paragraph 13 accurately quotes a portion of 29 C.F.R. §

  2590.606-4(b)(1).

         14.     Defendant admits that Paragraph 14 accurately quotes 29 C.F.R. § 2590.606-

  4(b)(4).

         15.     Defendant admits that the Department of Labor (“DOL”) issued a Model COBRA

  Continuation Coverage Election Notice as an Appendix to 29 C.F.R. § 2590.606-4, but denies




                                                  3
Case 1:16-cv-24818-JEM Document 74 Entered on FLSD Docket 05/31/2019 Page 4 of 12



  that the document attached as Exhibit A to the Complaint is a copy of that Model Notice.

  Defendant further admits that the instructions to a “Model COBRA Continuation Coverage

  Election Notice” available on the DOL website (and matching Exhibit A to the Complaint)

  contain the statement quoted in the third sentence of Paragraph 15, followed by the following

  statement: “The use of the model notices [sic] isn’t required.”

          16.     Paragraph 16 consists of legal conclusions to which no response is required or

  appropriate.    To the extent that a response is required, Defendant denies that it is the

  administrator of the Plan, denies that it violated any COBRA requirements, and denies that

  Plaintiff is entitled to any of the relief requested.

          17.     The allegations in subparagraphs (c), (d) and (e) Paragraph 17 are only relevant to

  claims that were dismissed by the Court in its April 18, 2019 Order Granting in Part and Denying

  in Part Defendant’s Motion to Dismiss (ECF No. 64), and do not require a response. The

  remaining allegations in Paragraph 17 consist of characterizations of this lawsuit and legal

  conclusions to which no response is required or appropriate. To the extent that a response is

  required, Defendant denies the remaining allegations in Paragraph 17.

          18.     Defendant admits that Plaintiff was employed by Defendant from December 7,

  2009 to April 13, 2016. Defendant further admits that she was employed as a Store Manager for

  some of that time period, but denies the remaining allegations in Paragraph 18.

          19.     Defendant admits that Plaintiff’s employment was not terminated for gross

  misconduct, but denies the remaining allegations of Paragraph 19.

          20.     Defendant admits that the notice attached as Exhibit B to the Complaint was sent

  to Plaintiff following the termination of her employment, but denies the remaining allegations in

  Paragraph 20.




                                                      4
Case 1:16-cv-24818-JEM Document 74 Entered on FLSD Docket 05/31/2019 Page 5 of 12



         21.     Denied.

         22.     Paragraph 22 consists of characterizations of this lawsuit and legal conclusions to

  which no response is required or appropriate.       To the extent that a response is required,

  Defendant admits that the first sentence of Paragraph 22 accurately quotes a portion of 29 C.F.R.

  § 2590.606-4(b)(4)(i), but denies the remaining allegations in Paragraph 22.

         23.     Paragraph 23 purports to characterize, by implication based on erroneous legal

  conclusions, the notice attached as Exhibit B to the Complaint, which speaks for itself as to its

  contents; and mischaracterizes Walmart’s position regarding the notice. Defendant therefore

  denies the allegations in Paragraph 23, and respectfully refers the Court to the notice attached as

  Exhibit B to the Complaint for a complete and accurate statement of its contents.

         24.     Paragraph 24 purports to quote from, and characterize, by implication based on

  erroneous legal conclusions, the notice attached as Exhibit B to the Complaint, which speaks for

  itself as to its contents. Defendant therefore denies the allegations in Paragraph 24, except that

  Defendant admits that the Plan Administrator is an entity other than CONEXIS, as is permissible

  under applicable law; and respectfully refers the Court to the notice attached as Exhibit B to the

  Complaint for a complete and accurate statement of its contents.

         25.     Paragraph 25 consists of two questions arising from speculation and from

  erroneous legal conclusions to which no response is required or appropriate. To the extent that a

  response is required, Defendant denies the allegations in Paragraph 25.

         26.     Paragraph 26 consists of two questions arising from speculation and from

  erroneous legal conclusions to which no response is required or appropriate. To the extent that a

  response is required, Defendant denies the allegations in Paragraph 26.




                                                  5
Case 1:16-cv-24818-JEM Document 74 Entered on FLSD Docket 05/31/2019 Page 6 of 12



         27.     Paragraph 27 purports to characterize, by implication based on erroneous legal

  conclusions, the notice attached as Exhibit B to the Complaint, which speaks for itself as to its

  contents. Defendant denies that the notice is required to identify the Plan Administrator, denies

  the allegations in Paragraph 27, and respectfully refers the Court to the notice attached as Exhibit

  B to the Complaint for a complete and accurate statement of its contents.

         28.     Paragraph 28 purports to characterize the notice attached as Exhibit B to the

  Complaint, which speaks for itself as to its contents, and Defendant therefore denies the

  allegations in Paragraph 28, and respectfully refers the Court to the notice attached as Exhibit B

  to the Complaint for a complete and accurate statement of its contents.

         29.     Paragraph 29 purports to characterize Defendant’s Motion to Dismiss (ECF No.

  14), which speaks for itself as to its contents, and Defendant therefore denies the allegations in

  Paragraph 29, and respectfully refers the Court to its Motion to Dismiss for a complete and

  accurate statement of its contents.

         30.     Denied.

         31.     Paragraph 31 purports to characterize, by implication based on erroneous legal

  conclusions, the notice attached as Exhibit B to the Complaint, which speaks for itself as to its

  contents, and Defendant therefore denies the allegations in Paragraph 31, and respectfully refers

  the Court to the notice attached as Exhibit B to the Complaint for a complete and accurate

  statement of its contents.

         32.     The first sentence of Paragraph 32 purports to characterize, by implication based

  on erroneous legal conclusions, the notice attached as Exhibit B to the Complaint, which speaks

  for itself as to its contents, and Defendant therefore denies the allegations in the first sentence of

  Paragraph 32, and respectfully refers the Court to the document attached as Exhibit B to the




                                                    6
Case 1:16-cv-24818-JEM Document 74 Entered on FLSD Docket 05/31/2019 Page 7 of 12



  Complaint for a complete and accurate statement of its contents.         Defendant denies the

  allegations of the second sentence of Paragraph 32. The third sentence of Paragraph 32 consists

  of a question arising from erroneous legal conclusions and speculation to which no response is

  required or appropriate.     To the extent that a response is required, Defendant denies the

  allegations in the third sentence of Paragraph 32.

         33.     Denied.

         34.     Denied.

         35.     Defendant denies the allegations in the first five sentences of Paragraph 35.

  Defendant admits that the last sentence of Paragraph 35 accurately quotes a portion of the

  document attached as Exhibit A to the Complaint, but states that the quoted language differs

  from the language in the Model Notice included as an Appendix to 29 C.F.R. § 2590.606-4, and

  therefore denies the allegations in the last sentence.

         36.     Defendant denies the allegations in the first sentence of Paragraph 36. Defendant

  admits that the second sentence of Paragraph 38 accurately quotes a portion of the notice

  attached as Exhibit B to the Complaint, but states that the notice speaks for itself as to its

  contents, and therefore denies the allegations in the second sentence of Paragraph 36, and

  respectfully refers the Court to the notice attached as Exhibit B for a complete and accurate

  statement of its contents.

         37.     Denied.

         38.     Denied.

         39.     Denied.

         40.     Denied.




                                                    7
Case 1:16-cv-24818-JEM Document 74 Entered on FLSD Docket 05/31/2019 Page 8 of 12



         41.     Defendant admits that Plaintiff’s domestic partner was also a Walmart associate,

  and that Plaintiff and her children obtained health insurance through her domestic partner.

  Defendant denies the remaining allegations in Paragraph 41.

         42.     Defendant admits that it argues that it has no liability in this case, and further

  admits that the notice does not state that CONEXIS is the Plan Administrator, because

  CONEXIS is instead the “other party responsible for COBRA administration under the Plan.”

  Otherwise, Defendant denies the allegations in Paragraph 42.

         43.     Defendant admits that it is the “Plan Sponsor,” as alleged in the first sentence of

  Paragraph 43, but denies the allegation in the third sentence that “the plan documents fail to

  designate a party as the administrator.” The remaining allegations in Paragraph 43 state legal

  conclusions to which no response is required or appropriate. To the extent that a response is

  required, Defendant denies the remaining allegations in Paragraph 43.

         44.     Paragraph 44 consists of legal characterizations and conclusions to which no

  response is required or appropriate. To the extent that a response is required, Defendant denies

  that it is the administrator of the Plan as defined in ERISA § 3(16)(A), 29 U.S.C. § 1002(16)(A).

         45.     Denied.

         46.     Denied.

         47.     Denied.

         48.     Denied.

         49.     Paragraph 49 consists of characterizations of this lawsuit and legal conclusions to

  which no response is required or appropriate.         To the extent that a response is required,

  Defendant denies that class certification is appropriate.




                                                   8
Case 1:16-cv-24818-JEM Document 74 Entered on FLSD Docket 05/31/2019 Page 9 of 12



            50.   Paragraph 50 consists of characterizations of this lawsuit and legal conclusions to

  which no response is required or appropriate.          To the extent that a response is required,

  Defendant denies that class certification is appropriate.

            51.   Denied.

            52.   Denied.

            53.   Denied.

            54.   Paragraph 54 of the Complaint states legal conclusions to which no response is

  required or appropriate. To the extent that a response is required, Defendant denies that the

  items listed in Paragraph 54 are appropriate common questions that predominate over individual

  questions, denies that class certification is appropriate, denies that it has violated any COBRA

  requirements, and denies that Plaintiff is entitled to the relief requested or any other relief.

            55.   Denied.

            56.   Defendant lacks knowledge or information sufficient to form a belief as to the

  truth of the allegations in Paragraph 56, and therefore denies the allegations.

            57.   Denied.

            58.   Defendant restates its answers to Paragraphs 1 through 57 as though fully set forth

  herein.

            59.   Admitted.

            60.   Defendant admits that it is the sponsor of the Plan and that it is subject to certain

  continuation coverage and notice requirements of COBRA, but denies the remaining allegations

  in Paragraph 60.




                                                     9
Case 1:16-cv-24818-JEM Document 74 Entered on FLSD Docket 05/31/2019 Page 10 of 12



          61.     Defendant admits that Plaintiff experienced a “qualifying event” as defined in 29

   U.S.C. § 1163, and that Defendant was aware Plaintiff experienced such a qualifying event.

   Defendant denies the remaining allegations in Paragraph 61.

          62.     Denied.

          63.     Denied.

          64.     Denied.

          65.     Denied.

                      ANSWER TO PLAINTIFF’S PRAYER FOR RELIEF

          Defendant denies that Plaintiff is entitled to the relief requested or to any relief

   whatsoever from Defendant

                     ANSWER TO PLAINTIFF’S JURY TRIAL DEMAND

          66.     Plaintiff’s jury trial demand was stricken by this Court’s April 18, 2019 Order

   Granting in Part and Denying in Part Defendant’s Motion to Dismiss (ECF No. 64).

          67.     Further responding to Plaintiff’s Complaint, Defendant denies each and every

   allegation not affirmatively admitted or otherwise answered herein.

                                                  DEFENSES

       1. The Complaint fails to state a claim upon which relief may be granted.

       2. Plaintiff’s claims are barred, in whole or in part, by her lack of standing.

       3. Neither Plaintiff nor anyone else suffered a loss as a result of the actions or inactions of

Defendant.

       4. Walmart is not a proper defendant under ERISA § 502(c)(1), 29 U.S.C. § 1132(c)(1),

because it is not the “administrator” of the Plan within the meaning of ERISA § 3(16)(A), 29 U.S.C.

§ 1002(A).




                                                    10
Case 1:16-cv-24818-JEM Document 74 Entered on FLSD Docket 05/31/2019 Page 11 of 12



       5. Plaintiff’s claims are barred, in whole or in part, by the applicable statute of limitations.

       6. Plaintiff’s claims, in whole or in part, may not be maintained as a class action for failure

to satisfy the requirements of Federal Rule of Civil Procedure 23.

       WHEREFORE, Defendant prays for judgment as follows:

       1. That Plaintiff take nothing by reason of her Complaint;

       2. That the Court enter judgment in favor of Defendant;

       3. That Defendant have judgment for its costs and attorney’s fees incurred herein, pursuant

to 29 U.S.C. § 1132 or any other applicable basis; and

       4. For such further relief as the Court may deem appropriate.



   Dated: May 31, 2019                                   Respectfully submitted,
                                                         By: /s/ Mark F. Bideau
                                                         MARK F. BIDEAU, ESQ.
                                                         Florida Bar No. 564044
                                                         GREENBERG TRAURIG, P.A.
                                                         777 S. Flagler Drive, Suite 300 East
                                                         West Palm Beach, FL 33401
                                                         Telephone: (561) 650-7900
                                                         Facsimile: (561) 655-6222
                                                         E-Mail:bideaum@gtlaw.com
                                                         FLService@gtlaw.com

                                                         and

                                                         PAUL J. ONDRASIK, JR.
                                                         Pro Hac Vice
                                                         ERIC G. SERRON
                                                         Pro Hac Vice
                                                         STEPTOE & JOHNSON LLP
                                                         1330 Connecticut Ave., N.W.
                                                         Washington, D.C. 20036


                                                         Counsel for Defendant Walmart Inc.




                                                    11
Case 1:16-cv-24818-JEM Document 74 Entered on FLSD Docket 05/31/2019 Page 12 of 12



                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing Answer was served

   electronically, on May 31, 2019, on all counsel or parties of record on the service list.


                                            SERVICE LIST

   Luis A. Cabassa, Esq.
   Brandon J. Hill, Esq.
   Wenzel Fenton Cabassa, P.A.
   1110 N. Florida Ave., Suite300
   Tampa, FL 33602
   Tel: (813) 224-0431
   Email: lcabassa@wfclaw.com
   bhill@wfcalw.com

   Chad A. Justice, Esq.
   Justice for Justice LLC
   1205 N. Franklin St.
   Tampa, FL 33602
   Tel: (813) 566-0550
   Email: chad@getjusticeforjustice.com


                                                         By: /s/ Mark F. Bideau
                                                                 Mark F. Bideau
   ACTIVE 43706904v1




                                                    12
